Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of May 23, 2022 has been received and entered.  With the entry of the amendment, claim 19 is canceled, claims 3, 5-18 and 20 are withdrawn, and claims 1, 2 and 4 are pending for examination.
Note in future amendments, claims 11 and 16 should be given the proper status identifier of “withdrawn”.

Election/Restrictions
The Examiner notes the previous election with traverse of Species A: morpholine borane as the reducing agent, Species B:  N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine as the ligand, and Species C: the time of the ligand/agent providing in the bath of claims 1, 2, 4, 11 and 16 understood to mean that that the timing of the ligand/agent only being in the plating bath (and not required in an activation bath used before the nickel plating, since that would apply to claims 3, 5-8 and 20 not indicated as elected in the election)  in the reply filed on December 17, 2021 is acknowledged. 

Claims 3, 5-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 17, 2021.
Note that (1) claims 3, 5-8 and 20 would  be directed to a non-elected embodiment of Species C (where an activation bath as claimed was required), (2) claims 5, 7-10, 12-15, 17-18 would also be directed to non-elected embodiments of Species A (different reducing agents than that elected), and (3) claims 6-8, 11-13, and 15-18 (different ligands than that elected, where note that some of these claims used as what would be the ligand material for the bath a combination of ligands including the elected ligand material, however, the use in combination would give a different ligand material for the bath than the use of the single ligand elected).

In the amendment of May 23, 2022, applicant further argued that they elected the timing (Species C) of the ligand/reducing agent provided in a bath as an activation bath, and not just in the plating bath as stated by the Examiner.  The Examiner notes however, that at the same point of the election (note page 10 of the election of December 17, 2021), applicant also indicated that species C was corresponding to claims 1, 2, 4, 11 and 16, and has marked claims 3 and 5-8 as withdrawn.  Therefore, in the last Office Action the Examiner indicated that since the claims 1, 2, 4 and 11 and 16 were referred to, it was understood that applicant was intending to mean that the timing was such that the liquid/agent was only being in the plating bath, and not required in an activation bath before the nickel plating. Note how claim 1 was amended to just have electroless bath features with a ligand/reducing agent, claim 2 referred to specific ligands in the plating bath, claim 4 referred to specific reducing agents that would be in the plating bath, where the claim 3 and 5-8 had features as to the activation bath and use of activation bath, and were not indicated as corresponding to the elected species C.  If applicant was electing the timing of the ligand/reducing agent being in a bath as an activation bath, then independent claim 1 would contradict this as it had the ligand/reducing agent specifically in the plating bath.  This is also the case as currently amended, and therefore the position of the Examiner is maintained. 
Applicant further argues that as to the Examiner treating the election of species like a restriction requirement, where the election of species provides a place to start and concentrate examination, but does not exclude combinations with other ligands, where applicant elected the N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine ligand and reducing agent of morpholine borane, where claims 11 and 16 have both of these.   The Examiner is of the position that these claims do not have the elected species, because specifically the use of N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine ligand was elected, not a combination of N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine ligand and diethylenetriamine (as in claims 11, 16).   Applicant argues that this claim could not have been elected by the Examiner’s position.  However, the Examiner notes that (1) other claims also have single ligands, that could be elected, note claim 9 (which was not elected because a different reducing agent was used), (2) applicant could have elected a specific mixture as the ligand material, but did not (which would then exclude claims with only a single one of the ligands listed).   If applicant’s election of a single ligand as the ligand to be used meant that any mixture of this ligand with other ligands was to be examined, then an extremely large and unwieldy number of claims could be provided by the possible combinations of ligands that could be made.  Therefore, the election of claims is considered as remaining as listed above.  Note that the current amendment of claim 1 still allows for the elected option of just the N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine ligand, since the additional ligand is only required if the bath is alkaline.

Claim Rejections - 35 USC § 112
The rejection of claims 1-2 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment of May 23, 2022 changing the claim requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15, “wherein in the electroless nickel plating bath which is alkaline” is confusing as worded as to whether the bath is necessarily alkaline or not, and so whether the bath must comprise the additional ligand, or only have the specific additional ligand if the bath is alkaline, and is not required if acidic.  The disclosure as filed describes the use of baths that can have pH’s of alkaline or acidic, noting ranges of 5-7.8 or 4-6 in example baths, for example, and therefore, it is understood for the purpose of examination that bath can be alkaline but is not required to be alkaline, and would only require the further specific ligand if the bath is alkaline, but applicant should clarify what is intended, without adding new matter.
Claim 2, it is unclear what is intended of claim 2 as now worded. Is the bath ligand supposed to  “consist” of the listed ligand(s)?  If not, it is unclear what would be “sufficiently stable complexes” since it is not clear what would be sufficiently stable.  For the purpose of examination, it is understood that the ligand would be from the list given or additional material that can complex with copper, but applicant should clarify what is intended, without adding new matter.
Claim 4, it is unclear what is intended of claim 4 as now worded, and how it would be further limiting of claim 1, since claim 1 has the reducing agent reduces the copper compounds present on the surface of the item, and the ligand has specifically N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine ligand to bind to the incompletely reduced insoluble copper compound to the soluble complex so that substantially pure copper surface is produced, and to facilitate  dissolution, which would therefore be understood to dissolve the incompletely reduced insoluble copper as the same material described for this is used.
The dependent claims do not cure the defect of claim 1 and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 is understood to have the same feature requirements of parent claim 1, since claim 1 has the reducing agent reduces the copper compounds present on the surface of the item, and the ligand has specifically N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine ligand to bind to the incompletely reduced insoluble copper compound to the soluble complex so that substantially pure copper surface is produced, and to facilitate  dissolution, which would therefore be understood to dissolve the incompletely reduced insoluble copper as the same material described for this is used.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 11, “in the bath facilitates” should be “which in the bath facilitates” for grammatical clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2007-270344 (hereinafter ‘344) in view of Rehmat et al (US 6312499), EITHER alone OR optionally, further in view of Baudrand et al (US 5403650).
Claims 1, 2, 4: ‘344 teaches a method for nickel deposition on a surface of an item that can be produced from copper, or have a copper layer on the item (note 0007, 0048, 0057-0058), where the process includes plating by immersing said item in an electroless nickel plating bath (note 0046, 0058), where the plating bath can contain a reducing agent and a ligand/mixture of ligands (note 0028), where the reducing agent can be boronic or phosphoric compound containing such as dimethylamine borane (DMAB) or sodium hypophosphite (note 0030), and thus as the listed material claimed is understood to directly or indirectly reduce insoluble copper (I) or (II) compounds if present on the surface of the item/copper layer of the item, and the ligand can include N, N, N’, N’-tetrahydroxypropylethylenediamine (understood to be another name for N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine) (note 0013-0017, and the ligand specifically listed in 0020), and since the listed material, is understood to act in the bath to facilitate dissolution (dissolve) of incompletely reduced insoluble copper compounds by the binding of the incompletely reduced insoluble copper compounds to soluble complexes if present.  The electroless plating bath can have a pH of 2-9 (note 0045) so can be acidic or alkaline.  If the bath is alkaline, it can further indicate additional ligand, such as ethylenediamine (note 0020, listing, where alkylenediamine compounds described above can be used singly or in combination of two or more 0024, and where can also be present as complexing agent 0033).  Alternatively, an additional complexing agent/ligand of nitrilotriacetic acid, for example, could also be used with the N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine (note 0031, 0040).  Note that amounts of the N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine can be in amounts of 0.1-100 g/L (0027), and the Examiner takes Official Notice N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine has a mol. mass of approx. 292.4 g/mol, which would give approx. 0.00034 to 0.34 mol/l, overlapping amounts described by applicant, and as to the reducing agent, ‘344 notes using 0.01-100 g/l (note 0030), the Examiner takes Official Notice  DMAB has  a mol. mass of about 55.9 g/mol, which would give about 0.00018 to 1.8 mol/l, and the Examiner takes Official Notice sodium hypophosphite has a mol. mass of about 88 g/mol, which would give about 0.00011 t to 1.1 mol/l, both overlapping the amounts described by applicant.  It further would have been obvious to optimize the amount of N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine, and reducing agent used, from the ranges given for the best results, giving amounts in the ranges described by applicant.  Additionally, it is understood that Example 8, from Table 1, would have a plating bath with a nickel salt, sodium hypophosphite 20 g/l (or about 0.227 mol/l) and 10 g/l of N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine (or about 0.034 mol/l), with an acidic pH, so additional ligands not needed as claimed, and plating on a copper layer (note Table 1, 0057-0058), which would appear to give amounts as described as usable by applicant.
Additionally, Rehmat describes how it is known that a freshly exposed copper surface will quickly react with atmospheric oxygen to form a mixture of cuprous and cupric oxides as a surface coating (column 3, lines 15-20), and therefore would indicate the formation of insoluble (the Examiner takes Official Notice that these oxides would be known as water insoluble, for example, and would also be the same materials described by applicant at page 6 of the specification as filed) copper (I) and copper (II) compounds on the surface of copper on exposure to the atmosphere.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing copper substrates or copper layer on surfaces to be nickel plated as described by ‘344, that the components would also predictably and acceptably have cuprous and cupric oxides (copper (I) and copper (II) compounds) on the surface as suggested by Rehmat, since the substrates can simply be provided and immersed in the nickel bath (note ‘344 0048, may deposit catalyst, so optional, but even if catalyst applied could have oxides before catalyst applied or after, since copper could still be exposed after catalyst treatment, and the copper treated with the plating solution after immersing), and there is no indication that they must be stored in a special way or kept out of the regular atmosphere, and Rehmat would indicate how copper would conventionally form these described oxides on the surface on exposure to the atmosphere.  Therefore, there would be the copper (I) and (II) compounds described in the claim, and they would be understood to be  reduced by the reducing agent provided by ‘344, in the optimized amounts, as the same reducing agent indicated by applicant as providing such reduction in the disclosure as filed, and the ligand would bind to provide dissolution (dissolving) of incompletely reduced insoluble copper compounds as claimed, such that a substantially pure copper surface would be present, noting the amount of ligand that would be optimized to be present and the same ligand as taught by applicant.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  These would give all the same features required for claims 1 and 4, and furthermore for claim 2, ligands used can be those described by applicant in amounts, from optimizing, to provide the desired features, and thus would also be understood to form sufficiently stabile complexes with copper.
Optionally, further using Baudrand, furthermore, as to the use of a reducing agent of morpholine borane, ‘344 notes that the reducing agent is not particularly limited and known reducing agents used in electroless nickel plating solutions can be used, and describes reducing agents that can be boron containing such as DMAB (note 0030).  Baudrand describes electroless nickel plating solutions (note abstract), where it is described that reducing agents can include borane sources including DMAB or also morpholine borane (note column 7, lines 25-40).  
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘344 in view of Rehmat to further use morpholine borane rather than DMAB as suggested by Baudrand with an expectation of predictably acceptable results since ‘344 notes that known reducing agents in nickel electroless plating can be used and describes using DMAB, and Baudrand indicates that as well as DMAB, morpholine borane would be a known reducing agent used in nickel electroless plating baths.  The Examiner takes Official Notice that morpholine borane would have a mol. mass of about 97.9 g/mol, so the suggested 0.1-100 g/l of reducing agent would give 0.0001 to 1.0 mol/l, overlapping the amount described by applicant, and the amount would be optimized to be in this range of applicant as discussed above. 

Claims 1, 2 and 4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Japan 2007-270344 (hereinafter ‘344) in view of Rehmat et al (US 6312499) and Hodgens, II (US 4983428), EITHER alone OR optionally, further in view of Baudrand et al (US 5403650).
Claims 1, 2, 4: ‘344 teaches a method for nickel deposition on a surface of an item that can be produced from copper, or have a copper layer on the item (note 0007, 0048, 0057-0058), where the process includes plating by immersing said item in an electroless nickel plating bath (note 0046, 0058), where the plating bath can contain a reducing agent and a ligand/mixture of ligands (note 0028), where the reducing agent can be boronic or phosphoric compound containing such as dimethylamine borane (DMAB) or sodium hypophosphite (note 0030), and thus as the listed material claimed is understood to directly or indirectly reduce insoluble copper (I) or (II) compounds if present on the surface of the item/copper layer of the item, and the ligand can include N, N, N’, N’-tetrahydroxypropylethylenediamine (understood to be another name for N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine) (note 0013-0017, and the ligand specifically listed in 0020), and since the listed material, is understood to act in the bath to facilitate dissolution (dissolve) of incompletely reduced insoluble copper compounds by the binding of the incompletely reduced insoluble copper compounds to soluble complexes if present.  The electroless plating bath can have a pH of 2-9 (note 0045) so can be acidic or alkaline.  If the bath is alkaline, it can further indicate additional ligand, such as ethylenediamine (note 0020, listing, where alkylenediamine compounds described above can be used singly or in combination of two or more 0024, and where can also be present as complexing agent 0033).  Alternatively, an additional complexing agent/ligand of nitrilotriacetic acid, for example, could also be used with the N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine (note 0031, 0040).  Note that amounts of the N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine can be in amounts of 0.1-100 g/L (0027), and the Examiner takes Official Notice N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine has a mol. mass of approx. 292.4 g/mol, which would give approx. 0.00034 to 0.34 mol/l, overlapping amounts described by applicant, and as to the reducing agent, ‘344 notes using 0.01-100 g/l (note 0030), the Examiner takes Official Notice  DMAB has  a mol. mass of about 55.9 g/mol, which would give about 0.00018 to 1.8 mol/l, and the Examiner takes Official Notice sodium hypophosphite has a mol. mass of about 88 g/mol, which would give about 0.00011 t to 1.1 mol/l, both overlapping the amounts described by applicant.  It further would have been obvious to optimize the amount of N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine, and reducing agent used, from the ranges given for the best results, giving amounts in the ranges described by applicant.  Additionally, it is understood that Example 8, from Table 1, would have a plating bath with a nickel salt, sodium hypophosphite 20 g/l (or about 0.227 mol/l) and 10 g/l of N, N, N’, N’-tetrakis (2-hydroxypropyl) ethylenediamine (or about 0.034 mol/l), with an acidic pH, so additional ligands not needed as claimed, and plating on a copper layer (note Table 1, 0057-0058), which would appear to give amounts as described as usable by applicant.
Additionally, Rehmat describes how it is known that a freshly exposed copper surface will quickly react with atmospheric oxygen to form a mixture of cuprous and cupric oxides as a surface coating (column 3, lines 15-20), and therefore would indicate the formation of insoluble (the Examiner takes Official Notice that these oxides would be known as water insoluble, for example, and would also be the same materials described by applicant at page 6 of the specification as filed) copper (I) and copper (II) compounds on the surface of copper on exposure to the atmosphere.
Hodgens describes electroless plating of nickel onto metals such as copper using boron containing reducing agent (abstract, column 2, lines 25-40, column 3, lines 10-25), were plating is described as being provided by simply immersing the substrate in solution (note claims 7, 13), and plastic material, not copper, described as needing catalyst treatment (column 3, lines 10-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing copper substrates or copper layer on surfaces to be nickel plated using a boron containing reducing agent as described by ‘344, that the components would also predictably and acceptably have cuprous and cupric oxides (copper (I) and copper (II) compounds) on the surface as suggested by Rehmat and Hodgens, since the substrates can simply be provided and immersed in the nickel bath as suggested by Hodgens when using boron containing reducing agent (note ‘344 0048, may deposit catalyst, so optional, and ‘344 also can have boron based reducing agent), and there is no indication that they must be stored in a special way or kept out of the regular atmosphere, and Rehmat would indicate how copper would conventionally form these described oxides on the surface on exposure to the atmosphere.  Therefore, there would be the copper (I) and (II) compounds described in the claim, and they would be understood to be  reduced by the reducing agent provided by ‘344, in the optimized amounts, as the same reducing agent indicated by applicant as providing such reduction in the disclosure as filed, and the ligand would bind to provide dissolution (dissolving) of incompletely reduced insoluble copper compounds as claimed, such that a substantially pure copper surface would be present, noting the amount of ligand that would be optimized to be present and the same ligand as taught by applicant.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  These would give all the same features required for claims 1 and 4, and furthermore for claim 2, ligands used can be those described by applicant in amounts, from optimizing, to provide the desired features, and thus would also be understood to form sufficiently stabile complexes with copper.
Optionally, further using Baudrand, furthermore, as to the use of a reducing agent of morpholine borane, ‘344 notes that the reducing agent is not particularly limited and known reducing agents used in electroless nickel plating solutions can be used, and describes reducing agents that can be boron containing such as DMAB (note 0030).  Baudrand describes electroless nickel plating solutions (note abstract), where it is described that reducing agents can include borane sources including DMAB or also morpholine borane (note column 7, lines 25-40).  
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘344 in view of Rehmat and Hodgens to further use morpholine borane rather than DMAB as suggested by Baudrand with an expectation of predictably acceptable results since ‘344 notes that known reducing agents in nickel electroless plating can be used and describes using DMAB, and Baudrand indicates that as well as DMAB, morpholine borane would be a known reducing agent used in nickel electroless plating baths.  The Examiner takes Official Notice that morpholine borane would have a mol. mass of about 97.9 g/mol, so the suggested 0.1-100 g/l of reducing agent would give 0.0001 to 1.0 mol/l, overlapping the amount described by applicant, and the amount would be optimized to be in this range of applicant as discussed above. 

The rejection of claims 1-2 and 4 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hodgens, II (US 4983428) is withdrawn due to the amendments of May 23, 2023 changing the claim language.

The rejection of claims 1, 2 and 4 under 35 U.S.C. 103 as being unpatentable over Hodgens, II (US 4983428) in view of Rehmat et al (US 6312499) is withdrawn due to the amendments of May 23, 2023 changing the claim language.

The rejection of claims 1, 2 and 4 under 35 U.S.C. 103 as being unpatentable over Feldstein (US 4355083) in view of Rehmat et al (US 6312499) is withdrawn due to the amendments of May 23, 2023 changing the claim language.

The rejection of claims 2 and 4 are under 35 U.S.C. 103 as being unpatentable over Feldstein in view of Rehmat as applied to claim 1, 2, 4 above, and further in view of CN 108559979 (hereinafter ‘979) is withdrawn due to the amendments of May 23, 2023 changing the claim language.

Note thsci.com description of N, N, N’, N’-tetrakis-(2-hydroxypropyl) ethylenediamine and that a synonym is tetrahydroxypropyl ethylenediamine (page 1).

Note Baudrand  was cited on the PTO-892 of February 22, 2022. 

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered. 
The Examiner notes the adjustment to the rejections above due to the amendments to the claims, noting the new 35 USC 112 rejections, the claim objection and the new 35 USC 103 rejections.
Applicant has argued that Hodgens, Hodgens and Rehmant, and Feldstein and Rehmat do to provide the claimed N, N, N’, N’-tetrakis-(2-hydroxypropyl) ethylenediamine features, and with the ‘979 reference would not provide the N, N, N’, N’-tetrakis-(2-hydroxypropyl) ethylenediamine use with the additional ligand use.  The Examiner notes the previous rejection have been withdrawn, and the new primary reference to ‘344 is provided, with the use of N, N, N’, N’-tetrakis-(2-hydroxypropyl) ethylenediamine and also optionally the additional use of other claimed ligands, such as ethylenediamine and nitrilotriacetic acid if an alkaline bath used.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718